Conlan, J.
Appeal from a judgment in favor of plaintiff, and! from an order denying a motion for a new trial.
This action was brought to recover for an injury received by the plaintiff while riding upon a wagon driven by one Joseph Rosenweig, whom the plaintiff was employed to assist in delivering candy.
An examination of the record discloses no errors of law calling forva reversal of the judgment. The issues of fact were fairly presented to the jury, and they have disposed of them in favor of the plaintiff. The damages awarded as compensation to plaintiff .are not so large as to show that the jury must have been actuated by passion, partiality, prejudice or corruption. Stephens v. Hudson Valley Knitting Mills Co., 20 N. Y. Supp. 916; Scott v. Sun-Printing & P. Association, 26 id. 619.
Upon the whole record we think the judgment should be- affirmed.
McCarthy, J., concurs.
Judgment affirmed, with costs.